DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment
Receipt is acknowledged of the amendment filed on 12/03/2020.
Response to Arguments
 Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.
In response to the applicant’s argument, that “Brebisson fails to describe or suggest that three keys is a threshold amount of keys when determining whether a key is being pressed,” the examiner respectfully disagrees. The examiner respectfully submits that the claim only requires that the supposed threshold number of keys be “no more than three keys being concurrently pressed”, while Brebisson teaches that the threshold number of key being concurrently pressed is only one. Brebisson teaches a lower range within the three key threshold as required by the claim. Therefore, the examiner respectfully submits that Brebisson teaches that “no more than three keys concurrently being pressed”. 
Applicant asserts that “in applicant’s claimed invention, a key strike is for a particular key is still detected even if two other keys are being pressed”. However, the examiner respectfully submits that this particular feature is not explicitly referenced in the claims and is not the same as reciting that “no more than three keys being concurrently pressed”. Thus, this argued feature is not actually present in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the recited “the particular threshold amount” lacks antecedent basis. Further clarification is respectfully requested. 
Regarding claim 13, the limitation of “the predefined weight” lacks antecedent basis. Further clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9-11, 13, 14-15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brébisson (U.S. Pat. No. 7,453,376) (hereafter Brébisson) in view of Bellwood et al. (U.S. Pat. No. 6,684,166) (hereafter Bellwood) and in further view of Yamano (U.S. Pat. No. 8,686,961) (hereafter Yamano).
Regarding claim 1, Brébisson teaches a method comprising: 
determining pressure applied to a key (i.e., interconnection of the respective row and column at the position of a particular key due to the activation of the particular key, such as a key press) (see Column 3, lines 27-67) of a 5keyboard configured to be physically and communicatively removable from a computing device (i.e., computer keyboards, typewriter keyboards, electronic instrument keyboards, and various types of keypads such as numeric and alphanumeric keypads) (see Fig. 6); 
determining that the pressure applied to the key is a key strike based at least on the following: 
the pressure applied to the key rising to a key press threshold 10amount (i.e., a user pressing key 14 causes an interconnection between row interconnect line 21 and column interconnect line 24 and thereby enables the transmission of a signal from a row to a column, wherein the pressure reaches the key press threshold amount when the user’s press exerts enough force on the key to cause the interconnection between the corresponding row and column) (see Column 3, lines 45-67); 
no more than three keys concurrently being pressed with pressure rising to the key press threshold amount (i.e., if no new keys were pressed on keyboard 10 or more than one new key was pressed on keyboard 10, then key detect system determines that no key press has occurred. If only one new key press was pressed on keyboard 10 and there is no match between the new key pressed and the last known key press, then key detect system 28 determines that a key press has occurred, the new key press as the last known key press, and stores the current time as the last known key press time. In other words, only one key press can be recognized at a time, which is fewer than three keys being concurrently pressed) (see Column 4, line 16, to Column 5, line 15); and 
the pressure applied to the key dropping to a key release threshold amount after a de-bouncing amount of time has elapsed, 

Regarding the pressure sensitive keyboard, Bellwood teaches determining an amount of pressure applied to a key (i.e., as the key travels downward, the plunger 103 or other portion can come to bear upon a pressure transducer 104 which can convert a downward mechanical force into an electrical signal. The electrical signal can be indicative of the amount of force being exerted upon the transducer 104) (see Column 3, lines 5-15) of a pressure sensitive keyboard (i.e., pressure sensitive input device wherein a user can specify an amount of pressure needed to register a keystroke or other data input) (see Column 2, lines 63-67); 
determining that the amount of pressure applied to the key is a key strike based on: 
the amount of pressure applied to the key rising to a key press threshold 10amount (i.e., each key can have a threshold amount of pressure associated with it. The threshold amount of pressure can be the pressure sensitivity needed to register a desired keystroke. A control module can be utilized to store a pressure threshold for each key and register a keystroke if the measured pressure is equal to or greater than the threshold pressure) (see Column 3, lines 16-23);
and 
based on the determining, providing feedback for a user of the pressure sensitive keyboard that the pressure applied to the key is a key strike (i.e., if the keystroke is registered, an industry standard signal can be transmitted along an appropriate wire to a designated 
Regarding the key release threshold amount, Brébisson as modified by Bellwood as disclosed above does not directly or explicitly teach that the amount of pressure for the key release. However, Yamano teaches determining the amount of pressure applied to the key dropping to a key release threshold amount (i.e., when the pressing force falls below the input termination threshold value, the input determination state is released and during the time T, the input determination process is not carried out) (see Fig. 5). In view of the teaching of Yamano, it would have been obvious to one having ordinary skill in the art at the time of the invention to have monitored the input termination threshold value in order to prevent the input determination process from being continuously performed. 
Regarding claim 3, Brébisson teaches determining that the pressure applied to the key is a key strike in response to: the pressure applied to the key rising to the key press threshold amount (i.e., a user pressing key 14 causes an interconnection between row interconnect line 21 and column interconnect line 24 and thereby enables the transmission of a signal from a row to a column, wherein the pressure reaches the key press threshold amount when the user’s press exerts enough force on the key to cause the interconnection between the corresponding row and column) (see Column 3, lines 45-67); no more than a threshold number of keys 
Regarding claim 4, Brébisson teaches determining that the pressure applied to the key is a key strike in response to:10 the pressure applied to the key rising to the key press threshold amount (i.e., a user pressing key 14 causes an interconnection between row interconnect line 21 and column interconnect line 24 and thereby enables the transmission of a signal from a row to a column, wherein the pressure reaches the key press threshold amount when the user’s press exerts enough force on the key to cause the interconnection between the corresponding row and column) (see Column 3, lines 45-67); no more than a threshold number of keys concurrently being pressed (i.e., if no new keys were pressed on keyboard 10 or more than one new key was pressed on keyboard 10, then key detect system determines that no key press has occurred. If only one new key press was pressed on keyboard 10 and there is a match between the new key pressed and the las known key press, then key detect system 28 determines that a key press has occurred) (see Column 4, line 16, to Column 5, line 15); and a different key rejection threshold amount of time having elapsed since a different key of the keyboard was previously struck (i.e., key detect system 28 determines if there is a match between the new key pressed and the last known key press. If no match is detected the flow of control proceeds to 
Regarding claim 9, Brébisson as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach that the key press threshold amount varying for different keys of the keyboard. However, Bellwood teaches that the key press threshold amount varying for different keys of the keyboard (i.e., multiple keys can also be mapped on a keyboard and a threshold level can be set for the mapped keys) (see Column 4, lines 7-15). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have vary the key press threshold for different keys in order to generate a range of values corresponding to the amount of force exerted on the keys, so as to increase the amount of data that a user can input with a computer keyboard.
Regarding claim 10, Brébisson as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach that identifying a particular value for the key press threshold amount for a user as part of a user customization 15process. However, Bellwood teaches identifying a particular value for the key press threshold amount for a user as part of a user customization 15process (i.e., pressure measurements from each key can be recorded during the profile building period and a customized profile can be optimized for a particular user based on the recorded pressure measurements) (see Column 3, line 16, to Column 4, line 49). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have added a user customization process in order to calibrate and determine the optimal threshold pressure in order to configure a suitable setting for the user, so as to provide more comfortable and precise typing experience for the user.  
Regarding claim 11, Brébisson as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach that the identifying comprising receiving a user input specifying the particular value for the user and/or identifying the particular value based on a 
Regarding claim 13, Brébisson as modified by Bellwood, Yamano, and Bathiche as disclosed above does not directly or explicitly teach that the predefined weight is 200 grams and wherein the key release threshold amount is 100 grams. Although the modified Brébisson does not explicitly teach the actual predefined values, Yamano teaches an input determination threshold value and an input termination threshold value, wherein the input termination threshold value is lower than the input determination threshold value (see Fig. 5). In view of the teaching of Yamano, it would have been obvious to one having ordinary skill in the art at the time of the invention to have established the distinct input threshold value and termination threshold value in order to prevent the input determination process from being continuously performed. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have established the 200 grams and 100 grams as the threshold amounts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)). 
Regarding claim 14, Brébisson as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach determining, after determining that the pressure applied to the key is a key strike and based on the pressure applied to the key, a manner in which a character corresponding to the key is to be presented and/or a manner in which feedback to the user in response to the key strike is 10to be provided. However, Bellwood teaches 
Regarding claim 15, Brébisson one or more computer-readable storage media comprising computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
determining pressure applied to a key (i.e., interconnection of the respective row and column at the position of a particular key due to the activation of the particular key, such as a key press) (see Column 3, lines 27-67) of a 10keyboard configured to be physically and communicatively removable from a computing device (i.e., computer keyboards, typewriter keyboards, electronic instrument keyboards, and various types of keypads such as numeric and alphanumeric keypads) (see Fig. 6); 
determining that the pressure applied to the key is a key strike based on the following: the pressure applied to the key rising to a key press threshold 15amount (i.e., a user pressing key 14 causes an interconnection between row interconnect line 21 and column interconnect line 24 and thereby enables the transmission of a signal from a row to a column, wherein the pressure reaches the key press threshold amount when the user’s press exerts enough force on the key 
no more than three keys concurrently being pressed with pressure rising to the key press threshold amount (i.e., if no new keys were pressed on keyboard 10 or more than one new key was pressed on keyboard 10, then key detect system determines that no key press has occurred. If only one new key press was pressed on keyboard 10 and there is no match between the new key pressed and the last known key press, then key detect system 28 determines that a key press has occurred, the new key press as the last known key press, and stores the current time as the last known key press time. In other words, only one key press can be recognized at a time, which is fewer than three keys being concurrently pressed) (see Column 4, line 16, to Column 5, line 15); 
the pressure applied to the key dropping to a key release threshold amount after a de-bouncing amount of time has elapsed, the de-bouncing amount 20of time comprising a duration during which the pressure applied to the key is ignored to avoid a false determination of the key being released (i.e., if only one new key was pressed on keyboard 10 and the elapsed time between the current time and the last known key press time is larger than a preset bounce time, the key detect system 28 determines that a key press has occurred) (see Column 4, line 16, to Column 5, line 15); but does not explicitly teach determining an amount of pressure applied to a pressure sensitive keyboard and based on the determining, providing feedback for a user of the pressure sensitive keyboard that the pressure applied to the key is a key strike.  
Regarding the pressure sensitive keyboard, Bellwood teaches determining an amount of pressure applied to a key (i.e., as the key travels downward, the plunger 103 or other portion can come to bear upon a pressure transducer 104 which can convert a downward mechanical force into an electrical signal. The electrical signal can be indicative of the amount of force being exerted upon the transducer 104) (see Column 3, lines 5-15) of a pressure sensitive keyboard 
determining that the amount of pressure applied to the key is a key strike based on: 
the amount of pressure applied to the key rising to a key press threshold 10amount (i.e., each key can have a threshold amount of pressure associated with it. The threshold amount of pressure can be the pressure sensitivity needed to register a desired keystroke. A control module can be utilized to store a pressure threshold for each key and register a keystroke if the measured pressure is equal to or greater than the threshold pressure) (see Column 3, lines 16-23);
and 
based on the determining, providing feedback for a user of the pressure sensitive keyboard that the pressure applied to the key is a key strike (i.e., if the keystroke is registered, an industry standard signal can be transmitted along an appropriate wire to a designated keyboard input at the computing device 202, wherein keystroke data associated with a user undergoing physical therapy can be recorded and analyzed in order to track improvements in dexterity. The analysis of the keystroke data is considered a form of user feedback, wherein the record of all the keystroke during the test is recorded, and wherein the user is informed of all the keystroke that were actually registered from his/her typing session) (see Column 5, lines 25-62). In view of the teaching of, it would have been obvious to one having ordinary skill in the art at the time of the invention to have used to the pressure sensitive keyboard to determine a key strike and to provide feedback for the user in order to generate a range of values corresponding to the amount of force exerted on the key, so as to increase the amount of data that a user can input with a computer keyboard.
Regarding the key release threshold amount, Brébisson as modified by Bellwood as disclosed above does not directly or explicitly teach that the amount of pressure for the key release. However, Yamano teaches determining the amount of pressure applied to the key 
Regarding claim 17, Brebisson as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach that the key press threshold amount varying for different keys of the keyboard. However, Bellwood teaches that the key press threshold amount varying for different keys of the keyboard (i.e., multiple keys can also be mapped on a keyboard and a threshold level can be set for the mapped keys) (see Column 4, lines 7-15). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have vary the key press threshold for different keys in order to generate a range of values corresponding to the amount of force exerted on the keys, so as to increase the amount of data that a user can input with a computer keyboard. 
Regarding claim 18, Brebisson as modified by Bellwood as disclosed above does not directly or explicitly teach to identify a particular value for the key press threshold amount for a user as part of a user customization process. However, Bellwood teaches identifying a particular value for the key press threshold amount for a user as part of a user customization 15process (i.e., pressure measurements from each key can be recorded during the profile building period and a customized profile can be optimized for a particular user based on the recorded pressure measurements) (see Column 3, line 16, to Column 4, line 49). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a user customization process in order to calibrate and determine the optimal threshold pressure in order to configure a suitable setting for the user, so as to provide more comfortable and precise typing experience for the user.
Regarding claim 19, Brébisson as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach receiving a user input specifying the particular value for the user and/or identifying the particular value based on a received user input of particular characters as part of a training process. However, Bellwood teaches identifying the particular value based on a received user input of particular characters as part of a training 20process (i.e., a user configuration profile can also be generated dynamically by allowing a user to type during a profile building period) (see Column 3, line 16, to Column 4, line 49). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have added a training process in order to calibrate and determine the optimal threshold pressure in order to configure a suitable setting for the user, so as to provide more comfortable and precise typing experience for the user.
Regarding claim 20, Brébisson teaches determining that the pressure applied to the key is a key strike in response to: the pressure applied to the key rising to the key press threshold amount (i.e., a user pressing key 14 causes an interconnection between row interconnect line 21 and column interconnect line 24 and thereby enables the transmission of a signal from a row to a column, wherein the pressure reaches the key press threshold amount when the user’s press exerts enough force on the key to cause the interconnection between the corresponding row and column) (see Column 3, lines 45-67); no more than the threshold number of keys concurrently being pressed (i.e., if no new keys were pressed on keyboard 10 or more than one new key was pressed on keyboard 10, then key detect system determines that no key press has occurred. If only one new key press was pressed on keyboard 10 and there is a match between the new key pressed and the las known key press, then key detect system 28 determines that a key press has occurred) (see Column 4, line 16, to Column 5, line 15); a same key rejection threshold amount of time having elapsed since a 15previous key strike was determined for the key, the same key rejection threshold amount of time indicating an amount of time that the key is to be released prior to a subsequent determination that the key is 
Regarding claim 22, Brébisson as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach that the pressure sensitive keyboard comprises multiple pressure sensitive keys, individual ones of the multiple pressure sensitive keys formed using a flexible contact layer that is spaced apart from a sensor substrate, the flexible contact layer configured to cause contact with a 5corresponding location of the sensor substrate. However, Bellwood teaches that the pressure sensitive keyboard comprises multiple pressure sensitive keys (i.e., keys 210 on keyboard 207) (see Fig. 2), individual ones of the multiple pressure sensitive keys formed using a flexible contact layer (i.e., formable polysilicon surface area 301) (see Fig. 3) that is spaced apart from a sensor substrate (i.e., substrate 305) (see Fig. 3), the flexible contact layer configured to cause contact with a 5corresponding location of the sensor substrate (i.e., as pressure is applied to the polysilicon surface area, it can cause the polysilicon to deflect, which in turn can create a dielectric variation thereby creating a pressure to current transducer which can be used to measure the pressure of a keystroke) (see Column .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brébisson (U.S. Pat. No. 7,453,376) (hereafter Brébisson) in view of Bellwood et al. (U.S. Pat. No. 6,684,166) (hereafter Bellwood) and in further view of Yamano (U.S. Pat. No. 8,686,961) (hereafter Yamano) and May (Pub. No. US 2012/0112932) (hereafter May)
Regarding claim 6, Brébisson as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach that the no more than three keys concurrently being pressed are non-modifier keys. However, May teaches that a key is modified when two keys are simultaneously pressed (i.e., the method can output the first key character 815 if the first key has been released. Determining whether a second key 820 has been pressed will differentiate between when the first key is meant to modify the second key and when the first key is mean to output the first character) (see Fig. 8). On the other hand, Brébisson teaches that only one key press can be recognized  (i.e., if more than one new key was pressed on keyboard 10, then key detect system 28 determines that no key press has occurred) (see Column 4, line 16, to Column 5, line 15). Therefore, it is obvious that the one key, which is fewer than three keys concurrently being pressed, as taught by Brébisson is not a modifier key. In view of the teaching of May, it would have been obvious to one having ordinary skill in the art at the time of the invention to have realized that a non-modifier and single key press can be recognized by the keyboard. 
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brébisson (U.S. Pat. No. 7,453,376) (hereafter Brébisson) in view of Bellwood et al. (U.S. Pat. No. 6,684,166) (hereafter Bellwood) and in further view of Yamano (U.S. Pat. No. 8,686,961) (hereafter Yamano) and Bathiche (U.S. Pat. No. 7,123,241) (hereafter Bathiche).
Regarding claim 12, Brébisson as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach that the particular threshold amount is a force at a predefined weight. However, Bathiche teaches that that the particular threshold amount is a force at a predefined weight (claim 12) (i.e., the force sensing resistor 16 is formed so that, for key forces between 10 and 500 grams, the resistance of FSR 16 varies between 1M Ohm and 1k Ohm, wherein resistance decreases for increasing key force) (see Column 4, line 49, to Column 5, line 14). In view of the teaching of Bathiche, it would have been obvious to one having ordinary skill in the art at the time of the invention to have quantified the measured signal to a weight value, in order for the user to understand the amount of force thresholds on the keys.
Regarding claim 16, Brébisson as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach repeating the obtaining and determining for an indication of pressure applied to an additional key of the keyboard concurrently with the pressure applied to the key of the keyboard. However, Bathiche teaches repeating the obtaining and determining for an indication of pressure applied to an additional key of the keyboard concurrently with the pressure applied to the key of the keyboard (i.e., more than a single key may be pressed, and therefore more than an single key press detected) (see Column 4, line 20, to Column 5, line 14). In view of the teaching of Bathiche, it would have been obvious to one having ordinary skill in the art at the time of the invention to have determined the pressure applied to an additional key in order to generate a range of values corresponding to the amount of force exerted on the key, so as to increase the amount of data that a user can input with a computer keyboard.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brébisson (U.S. Pat. No. 7,453,376) (hereafter Brébisson) in view of Bellwood et al. (U.S. Pat. No. 6,684,166) (hereafter Bellwood)
Regarding claim 23, Brébisson teaches a system comprising: 

one or more computer-readable storage media storing computer-readable 5instructions that are executable by the one or more processors to perform operations (i.e., memory 64 may be used for storing intermediate information during execution of instructions to be executed by processor 62) (see Column 7, lines 12-30) comprising: 
determining pressure applied to a key (i.e., interconnection of the respective row and column at the position of a particular key due to the activation of the particular key, such as a key press) (see Column 3, lines 27-67) of the pressure sensitive keyboard configured to be physically and communicatively removable from a computing 10device (i.e., computer keyboards, 4typewriter keyboards, electronic instrument keyboards, and various types of keypads such as numeric and alphanumeric keypads) (see Fig. 6); 
determining that the pressure applied to the key is a key strike based on the following: the pressure applied to the key rising to a key press threshold amount (i.e., a user pressing key 14 causes an interconnection between row interconnect line 21 and column interconnect line 24 and thereby enables the transmission of a signal from a row to a column, wherein the pressure reaches the key press threshold amount when the user’s press exerts enough force on the key to cause the interconnection between the corresponding row and column) (see Column 3, lines 45-67); 15
no more than three keys concurrently being pressed with pressure rising to the key press threshold amount (i.e., if no new keys were pressed on keyboard 10 or more than one new key was pressed on keyboard 10, then key detect system determines that no key press has occurred. If only one new key press was pressed on keyboard 10 and there is no match between the new key pressed and the last known key press, then key detect system 28 determines that a key press has occurred, the new key press as the last known key press, and stores the current time as the last known key press time. In other words, only one key press can 
the pressure applied to the key dropping to a key release threshold amount after a de-bouncing amount of time has elapsed, the de-bouncing amount of time comprising a duration during which the pressure applied to the key is ignored to 20avoid a false determination of the key being released the pressure applied to the key dropping to a key release threshold amount after a de-bouncing amount of time has elapsed, the de-bouncing amount of time 10comprising a duration during which the pressure applied to the key is ignored to avoid a false determination of the key being released (i.e., if only one new key was pressed on keyboard 10 and the elapsed time between the current time and the last known key press time is larger than a preset bounce time, the key detect system 28 determines that a key press has occurred) (see Column 4, line 16, to Column 5, line 15); but does not explicitly teach pressure sensitive keyboard comprising a force concentration layer, and determining, by the force concentrator layer, and amount of pressure applied to a key of the pressure sensitive keyboard and based on the determining, providing feedback for a user of the pressure sensitive keyboard that the pressure applied to the key is a key strike.  
Regarding the pressure sensitive keyboard, Bellwood teaches a pressure sensitive keyboard (i.e., pressure sensitive input device wherein a user can specify an amount of pressure needed to register a keystroke or other data input) (see Column 2, lines 63-67) comprising a force concentrator layer (i.e., FET layers comprising nitride 303 on top of an oxide layered on a substrate 305 containing a source area and drain areas 306) (see Fig. 3); 
determining, by the force concentrator layer (i.e., pressure applied to the polysilicon surface area 301 can create a dielectric variation thereby creating a pressure to current transducer which can be used to measure the pressure of a keystroke) (see Fig. 3), and amount of pressure applied to a key (i.e., as the key travels downward, the plunger 103 or other portion can come to bear upon a pressure transducer 104 which can convert a downward mechanical 
determining that the amount of pressure applied to the key is a key strike based on: 
based on the determining, providing feedback for a user of the pressure sensitive keyboard that the pressure applied to the key is a key strike (i.e., if the keystroke is registered, an industry standard signal can be transmitted along an appropriate wire to a designated keyboard input at the computing device 202, wherein keystroke data associated with a user undergoing physical therapy can be recorded and analyzed in order to track improvements in dexterity. The analysis of the keystroke data is considered a form of user feedback, wherein the record of all the keystroke during the test is recorded, and wherein the user is informed of all the keystroke that were actually registered from his/her typing session) (see Column 5, lines 25-62). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have used to the pressure sensitive keyboard to determine a key strike and to provide feedback for the user in order to generate a range of values corresponding to the amount of force exerted on the key, so as to increase the amount of data that a user can input with a computer keyboard.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Brébisson (U.S. Pat. No. 7,453,376) (hereafter Brébisson) in view of Bellwood et al. (U.S. Pat. No. 6,684,166) (hereafter Bellwood) and in further view of Bathiche (U.S. Pat. No. 7,123,241) (hereafter Bathiche).
Regarding claim 24, Brébisson as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach repeating the obtaining and determining for an indication of pressure applied to an additional key of the pressure sensitive keyboard concurrently with the pressure applied to the key of the pressure sensitive keyboard. However, Bathiche teaches repeating the obtaining and determining for an indication of pressure applied to an additional key of the keyboard concurrently with the pressure applied to the key of the .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Brébisson (U.S. Pat. No. 7,453,376) (hereafter Brébisson) in view of Bellwood et al. (U.S. Pat. No. 6,684,166) (hereafter Bellwood) and in further view of Yamano (U.S. Pat. No. 8,686,961) (hereafter Yamano) and Huang et al. (Pub. No. 2012/0024682) (hereafter Huang)
Regarding claim 25, Brebisson as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach an audible chime, shaking of the pressure sensitive keyboard, or illuminating the key to which the pressure is applied. However, Huang teaches illuminating the key to which the pressure is applied (i.e., in response to the heavily-depressed sensing signal issued from the control unit 33, the plural light emitting diodes 341 if the illumination module 34 emit light beams. The emerging direction of the light beams are changed by the light guide plate 342, so that the two-level pressure sensitive keyboard 3 has luminous efficacy) (see paragraph section [0039]). In view of the teaching of Huang, it would have been obvious to one having ordinary skill in the art at the time of the invention to have added LEDs to the keyboard in order to indicate to the user the most recent key presses. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tran M. Tran/Examiner, Art Unit 2855